Name: Commission Regulation (EEC) No 2649/86 of 22 August 1986 re-establishing the levying of customs duties on sacks and bags, products of category 33 (code 40.0330), originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  marketing
 Date Published: nan

 No L 241 /6 Official Journal of the European Communities 27 . 8 . 86 COMMISSION REGULATION (EEC) No 2649/86 of 22 August 1986 re-establishing the levying of customs duties on sacks and bags, products of category 33 (code 40.0330), originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, 15,2 tonnes ; whereas , on 18 August 1986, imports of the products in question into the Community, originating in Malaysia, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ;Having regard to the Treaty establishing the European Economic Community, whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Malaysia, Having regard to Council Regulation (EEC) No 3600/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 to textile products originating in develo ­ ping countries ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that prefe ­ rential tariff treatment shall be accorded, for each category of products subjected to individual ceillings not allocated among the Member States, within the limits of the quan ­ tities specified in column 7 of Annexes I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 30 August 1986, the levying of customs duties , suspended pursuant to Council Regulation (EEC) No 3600/85, shall be re-established in respect of the fol ­ lowing products, imported into the Community and origi ­ nating in Malaysia : Whereas in respect of sacks and bags, products of cate ­ gory 33 (code 40.0330), the relevant ceiling amounts to Code Category CCT heading No NIMEXE code ( 1986) Description ( 1 ) (2) (3) (4) 40.0330 33 ex 51.04 Woven fabrics of man-made fibres (continuous), inclu ­ ding woven fabrics of monofil or strip, falling within heading No 51.01 or 51.02 : ll A. Woven fabrics of synthetic textile fibres : l ex 62.03 Sacks and bags , of a kind used for the packing of goods : ll\ B. Of other textile materials : ll II . Other : II 51.04-06 Woven fabrics of strip or the like of polyethy ­lene or polypropylene, less than 3 m wide : I\ 62.03-51,59 Woven sacks of such strip or the like Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 352, 30 . 12. 1985, p. 107 . 27. 8 . 86 Official Journal of the European Communities No L 241 /7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 August 1986 . For the Commission Willy DE CLERCQ Member of the Commission